                                     Case 6:21-bk-00644-KSJ                      Doc 36        Filed 04/19/21            Page 1 of 6

 Fill in this information to identify your case:

  Debtor 1                   James                   Michael           Partain
                             First Name            Middle Name        Last Name

  Debtor 2                   Carol                   Minshall          Partain
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Middle District of Florida

  Case number                        6:21-bk-00644                                                                                       ✔
                                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                  12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                         (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ James Michael Partain                                           ✘ /s/ Carol Minshall Partain
        James Michael Partain, Debtor 1                                      Carol Minshall Partain, Debtor 2


        Date 04/06/2021                                                      Date 04/06/2021
                MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 106Dec                                            Declaration About an Individual Debtor's Schedules
                                      Case 6:21-bk-00644-KSJ                        Doc 36         Filed 04/19/21             Page 2 of 6

 Fill in this information to identify your case:

  Debtor 1                    James                   Michael             Partain
                              First Name           Middle Name            Last Name

  Debtor 2                    Carol                   Minshall            Partain
  (Spouse, if filing)         First Name           Middle Name            Last Name

  United States Bankruptcy Court for the:                             Middle District of Florida

  Case number                         6:21-bk-00644                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on                   Current value of the      Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                           portion you own
                                                                 Copy the value from       Check only one box for each exemption.
                                                                 Schedule A/B

                                                                                           ✔
 Brief description:
 2019 Nissan Rogue                                                           $14,250.00
                                                                                           ❑                  $0.00                 Fla. Stat. Ann. § 222.25(1)

  Paid $15000 plus $2500 for extended warranty.                                            ❑   100% of fair market value, up to
                                                                                               any applicable statutory limit
 Line from
 Schedule A/B:          3.1


                                                                                           ✔
 Brief description:
 Kitchen: glassware, cookware, standard appliances;                             $700.00
                                                                                           ❑                 $700.00                Fla. Stat. Ann. § 222.25(4)

 Dining Room: 2 tables with 8 chairs Living Room:                                          ❑   100% of fair market value, up to
 Old: 2 chairs, coffee table, 2 end table, 2 lamps,                                            any applicable statutory limit
 Purchased last year:1 sofa, 1 love seat Household
 goods are located partly in current residence, and part
 in rental house which will become residence.

 Line from
 Schedule A/B:           6




Official Form 106C                                                 Schedule C: The Property You Claim as Exempt                                                     page 1 of 5
                                   Case 6:21-bk-00644-KSJ                        Doc 36          Filed 04/19/21                Page 3 of 6

 Debtor 1             James                  Michael                  Partain
 Debtor 2             Carol                  Minshall                 Partain                                               Case number (if known) 6:21-bk-00644
                      First Name             Middle Name               Last Name


 Part 2: Additional Page


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                       page 2 of 5
                                   Case 6:21-bk-00644-KSJ                     Doc 36         Filed 04/19/21              Page 4 of 6

 Debtor 1             James                  Michael               Partain
 Debtor 2             Carol                  Minshall              Partain                                           Case number (if known) 6:21-bk-00644
                      First Name             Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on             Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                     portion you own
                                                           Copy the value from        Check only one box for each exemption.
                                                           Schedule A/B

                                                                                      ✔
 Brief description:
 2 tvs, 1 computer                                                        $100.00
                                                                                      ❑                 $100.00                  Fla. Stat. Ann. § 222.25(4)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:          7


                                                                                      ✔
 Brief description:
 Madame Alexander dolls                                                   $450.00
                                                                                      ❑                 $450.00                  Fla. Stat. Ann. § 222.25(4)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:          8


                                                                                      ✔
 Brief description:
 Old violin, old clarinet                                                 $100.00
                                                                                      ❑                 $100.00                  Fla. Stat. Ann. § 222.25(4)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:          9


                                                                                      ✔
 Brief description:
 Everyday clothes, shoes, accessories; no designer                           $50.00
                                                                                      ❑                 $50.00                   Fla. Stat. Ann. § 222.25(4)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:          11


                                                                                      ✔
 Brief description:
 Everyday clothes, work clothes, shoes and                                   $75.00
                                                                                      ❑                 $75.00                   Fla. Stat. Ann. § 222.25(4)

 accessories; no designer                                                             ❑   100% of fair market value, up to
                                                                                          any applicable statutory limit
 Line from
 Schedule A/B:          11


                                                                                      ✔
 Brief description:
 Wedding ring, costume jewelry                                               $50.00
                                                                                      ❑                 $50.00                   Fla. Stat. Ann. § 222.25(4)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:         12


                                                                                      ✔
 Brief description:
 Wedding ring, tennis bracelet (with diamond and 1/2                      $350.00
                                                                                      ❑                 $350.00                  Fla. Stat. Ann. § 222.25(4)

 carat); ruby ring, green ring, sapphire and diamond                                  ❑   100% of fair market value, up to
 ring                                                                                     any applicable statutory limit

 Line from
 Schedule A/B:         12


                                                                                      ✔
 Brief description:
 2 dogs (bichon and chihuahua) given to care for after                    $100.00
                                                                                      ❑                 $100.00                  Fla. Stat. Ann. § 222.25(4)

 hurricane                                                                            ❑   100% of fair market value, up to
                                                                                          any applicable statutory limit
 Line from
 Schedule A/B:         13



Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                      page 3 of 5
                                   Case 6:21-bk-00644-KSJ                  Doc 36         Filed 04/19/21              Page 5 of 6

 Debtor 1             James               Michael               Partain
 Debtor 2             Carol               Minshall              Partain                                           Case number (if known) 6:21-bk-00644
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from        Check only one box for each exemption.
                                                        Schedule A/B

                                                                                   ✔
 Brief description:
 Regions Bank 6098                                                   $1,615.00
                                                                                   ❑                  $0.00                   Fla. Stat. Ann. § 222.11

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17                                                           ✔
                                                                                   ❑                $1,615.00                 42 U.S.C. § 407
                                                                                   ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit


                                                                                   ✔
 Brief description:
 Insight Credit Union xxx0100                                             $15.92
                                                                                   ❑                 $15.92                   Fla. Stat. Ann. § 222.25(4)

 Savings account                                                                   ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Insight Credit Union 4295                                           $1,323.69
                                                                                   ❑                $1,323.69                 42 U.S.C. § 407

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Allianz                                                               $622.00
                                                                                   ❑                 $622.00                  Fla. Stat. Ann. § 222.21(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        21


                                                                                   ✔
 Brief description:
 Allianz                                                               $740.00
                                                                                   ❑                 $740.00                  Fla. Stat. Ann. § 222.21(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        21


                                                                                   ✔
 Brief description:
 Westpath                                                           $12,861.00
                                                                                   ❑               $12,861.00                 Fla. Stat. Ann. § 222.21(2)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        21


                                                                                   ✔
 Brief description:
 Thomas Arnold                                                       $3,600.00
                                                                                   ❑                $3,600.00                 Fla. Stat. Ann. § 222.25(4)

 Other                                                                             ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        22




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                      page 4 of 5
                                   Case 6:21-bk-00644-KSJ                       Doc 36         Filed 04/19/21              Page 6 of 6

 Debtor 1             James                     Michael               Partain
 Debtor 2             Carol                     Minshall              Partain                                          Case number (if known) 6:21-bk-00644
                      First Name                Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on                Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                        portion you own
                                                              Copy the value from       Check only one box for each exemption.
                                                              Schedule A/B
 Brief description:
                                                                                                         $1,144.00                 Fla. Stat. Ann. § 222.25(3)
 2019 refund of $1,144 and unknown for 2020                                $1,144.00
 Federal tax                                                                            ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:         28
                                                                                                           $0.00                   Fla. Stat. Ann. § 222.25(4)
                                                                                        ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit

 Brief description:
                                                                                                           $0.00                   Fla. Stat. Ann. § 222.13
 Fidelity Life - term life with no cash vaue                                    $0.00
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:         31

 Brief description:
                                                                                                           $0.00                   Fla. Stat. Ann. § 222.13
 Fidelity Life - term life with no cash value                                   $0.00
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:         31




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                     page 5 of 5
